Title: From Benjamin Franklin to William Franklin, 18 February 1774: extract
From: Franklin, Benjamin
To: Franklin, William


Feb. 18 1774
Some tell me that it is determined to displace you likewise, but I do not know it as certain. I only give you the hint, as an Inducement to you to delay awhile your Removal to Amboy, which in that Case woud be an expence and Trouble to no purpose. Perhaps they may expect that your Resentment of their Treatment of me, may induce you to resign, and save them the shame of depriving you whom they ought to promote. But this I wou’d not advise you to do. Let them take your place if they want it, tho in truth I think it scarce worth your keeping, since it has not afforded you sufficient to prevent your running every year behind hand with me. But one may make something of an Injury, nothing of a Resignation.
